Citation Nr: 1518813	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which initially denied service connection for hypertension, PTSD and tinnitus.  In April 2014, after the Veteran perfected his appeal, the RO granted service connection for tinnitus.  Consequently, service connection for tinnitus is no longer an issue on appeal to the Board.

The Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in February 2015.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that remand of the Veteran's claims is warranted to comply with VA's duty to assist him in fully developing his claims.  Specifically the Board finds that the medical opinions provided in December 2010 and November 2012 are insufficient for the Board to render a full and fair adjudication of the Veteran's claims.

Hypertension 

The Veteran claims that his hypertension was caused by his diabetes mellitus, type II.  At the February 2015 Board hearing, the Veteran testified that he believed this because a physician at a private hospital he was treated at about five or six years ago told him so.

The Veteran underwent VA examination in November 2012.  The examiner noted onset of symptoms in 1994, approximately two years after the diagnosis of diabetes mellitus, type II, which was made about 15 years ago.  The examiner also noted that there was no history of nephropathy.  After reviewing the medical records and examining the Veteran, the examiner's diagnosis was hypertension.  In proving a medical opinion, the examiner checked the box for a medical opinion for direct service connection that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   The examiner's rationale was stated as:  "VA evaluation hypertension on enalapril and HCTZ 10/9/12.  No VA labs available for review, 9/27/67 enlistment exam no DM or hypertension.  In absence of elevation of Creatinine or presence of proteinuria there is no evidence of DM nephropathy that would lead to DX hypertension.  Hypertension is less likely than not due to DM and more likely than not essential hypertension."    

The Board finds the examiner's opinion to be confusing.  Initially it notes that the medical opinion requested was for secondary service connection.  The examiner, however, initially gave a direct service connection opinion.  The examiner then, at the end of his rationale, provided the opinion that hypertension is less likely than not due to diabetes mellitus, type II, and is more likely than not essential hypertension, which is a secondary service connection opinion.  Given that the secondary service connection opinion came at the end of the rationale provided, it is difficult to determine which medical opinion the rationale relates as some of it seems to relate to the direct service connection opinion and some if it and another part of seems to relate to the secondary service connection opinion.  In addition, the Board notes that the examiner was not asked and, therefore, did not give an opinion as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  For these reasons, the Board finds the medical opinion obtained is insufficient to render a full and fair decision on the Veteran's claim and remand is warranted.

Psychiatric Disorder 

The Veteran claims he has PTSD related to his service in the Republic of Vietnam.  

A claim for service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Exceptions are provided that lessen the evidentiary burden of establishing the last requirement.  They include: (1) a diagnosis of PTSD during service and the claimed stressor is related to that service; (2) the veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the claimed stressor is related to the veteran's fear of hostile military or terrorist activity; or (4) the veteran was a prisoner-of-war.   Id.

In the present case, there is a question as to whether the Veteran has a diagnosis of PTSD.  The Veteran was initially assessed to have depression that was treated by his VA primary care physician with medication, and his depression resolved.  (See VA Primary Care notes from November 2006 through April 2007.)  He had no further treatment for psychiatric symptoms until February 2010 when he again complained of feeling depressed and was placed back on an antidepressant.  His physician requested a mental health evaluation at that time.  

In July 2010, the Veteran was seen by a Social Worker at VA and it was noted he was struggling with daily depression that the Veteran related to financial difficulties.  The Social Worker's initial assessment of the Veteran's mental health problems was depression, not otherwise specified, and to rule out PTSD.  On August 17, 2010, however, the Social Worker performed an initial evaluation on the Veteran, which resulted in a diagnosis of PTSD, chronic, and Major Depressive Disorder, recurrent, and rule out Bipolar Disorder.  The Veteran continued to carry a diagnosis of PTSD and Major Depressive Disorder until April 2011 at which time he started seeing a new Social Worker.  Her initial assessment of the Veteran was that he had an anxiety disorder, not otherwise specified, and a depressive disorder, not otherwise specified.  As to PTSD, she indicated that needed to be ruled out.  Her subsequent treatment notes mostly show diagnoses of Major Depressive Disorder and rule out PTSD.  

In addition, the examiner who conducted the December 2010 VA examination found that, although the Veteran had some symptoms of PTSD, he found these symptoms to be insufficient to meet the diagnostic criteria for PTSD.  Rather, the examiner diagnosed the Veteran to have Major Depressive Disorder, recurrent.  

Other evidence against finding the Veteran has PTSD are the negative PTSD screenings in the VA treatment records from April 2005, May 2006, and October 2008.

At the February 2015 Board hearing, however, the Veteran testified that he began seeing a psychiatrist at VA on a monthly basis and he had seen him twice and had another appointment to see him.  These treatment records are not a part of the record and may be helpful in determining what mental health diagnoses the Veteran currently has.  Thus remand is warranted to obtain those records.

As to determining whether there is credible supporting evidence that the claimed stressor(s) occurred, the Board notes that the Veteran was not diagnosed to have PTSD during service as the service treatment records are silent for any such diagnosis.  He also did not engage in combat with the enemy as the service records show his military occupational specialty (MOS) was Cook; he did not receive any combat awards; he reported at the December 2010 VA examination that he did not participate in combat activity; and he did not testify at the February 2015 Board hearing that he was in engaged in combat with the enemy.  Furthermore, there is no evidence that he was a prisoner-of-war, nor has he made such a claim.  The Veteran's claimed stressor(s) must therefore be independently verified or must be related to his fear of hostile military or terrorist activity.  Neither of which has been established by the record.

The Veteran reported at the December 2010 VA examination as a stressor that he would make a KP runs into three different villages to pick up Vietnamese villagers to work in the kitchen, and he wondered every day of he was going to get it.  He reported this occurred between 1969 and 1970 while he was stationed at Long Binh with the "USERV HQ Battalion special troops."  Although he was never wounded or injured, nor was anyone else, during these KP runs, the Veteran stated that he believed his life was threatened and he could be physically injured in that situation and he felt intense fear "because I never knew who was there that we'd be picking up."  At the February 2015 Board hearing, the Veteran testified to going out on KP runs and "we go out there and you expect to get attacked or whatever."  In addition, for the first time he essentially testified that the nights were bad because that was when they would shoot the mortars in and everyone would scream "not tonight, not tonight."  The Veteran did not, however, indicate any specific two-month time frame as to when either of these reported stressors occurred nor has he submitted a PTSD Questionnaire.

As he has neither completed a PTSD Questionnaire nor provided specific dates or two-month time periods that the reported stressful events occurred so that VA can attempt to obtain independent verification of his stressors, remand is warranted for additional development as to the Veteran's stressors.

Finally, the Board notes that, although the December 2010 VA examiner did not find that the Veteran's symptoms were sufficient to meet the criteria for a diagnosis of PTSD, the examiner did diagnosed him to have Major Depressive Disorder but failed to provide an opinion as to whether that was related to the Veteran's military service.  

Given the question of a diagnosis of PTSD and the prior examiner's failure to provide a nexus opinion as to the diagnosis of major depressive disorder, the Board finds that remand is warranted for a new VA examination with appropriate medical opinions requested.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file all VA treatment records from the Muskogee, Oklahoma VA Medical Center from November 2012 to the present, especially the Veteran's mental health treatment notes.

2.  Contact the Veteran and request that he complete a PTSD Questionnaire setting forth his claimed in-service stressors that he relates his PTSD to and, for each stressor identified, providing the date (month, year) that said stressor occurred.  The Veteran should be advised that, in order to seek independent verification of his claimed in-service stressor, a time frame of no more than two months of when the stressor occurred is required.  

If the Veteran provides sufficient information, then contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency, and request it conduct a search to evidence corroborating the Veteran's claimed in-service stressor(s).  A negative reply should be requested if such search does not provide any corroborating evidence.

If the Veteran does not provide the requested information, a Formal Finding of insufficient evidence to corroborate stressor(s) should be completed and associated with the claims file.  The Veteran should be notified of such finding.

3.  After the above development has been completed and any additional documentary evidence obtained has been associated with the claims file, the Veteran should be schedule for a VA mental disorders examination with a VA or VA contract psychiatrist or psychologist.  The purpose of the examination is to determine whether the Veteran has a psychiatric disorder, to include PTSD, that had its onset or was aggravated during active service, or is a result of any incident of service.  

The claims file (including a copy of this remand) must be made available to the examiner.  The examiner should be advised of all verified stressors.  All indicated tests and studies must be performed, including psychological testing to ascertain whether the Veteran in fact experiences PTSD.  

A complete history of the Veteran's psychiatric symptoms should be obtained and set forth in the examination report.  The examiner should provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  

If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is either (1) related to a verified stressor or stressors; or (2) that the stressor (or stressors) claimed by the Veteran (and corroborated as being consistent with the places, types and circumstances of his service) is (are) linked to fear of hostile military activity and adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  (For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.)  

If any psychiatric disorder other than PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such psychiatric disorder is related to any injury, disease or event incurred in service.  

Alternatively, if the examiner does not find that any currently diagnosed psychiatric disorder is related to the Veteran's military service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is caused by or made chronically worse by any service-connected disability or combination thereof.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  If possible, return the Veteran's claims file to the QTC examiner who conducted the November 2012 hypertension examination for clarification of the previous medical opinion.  If it is not possible to obtain clarification from the QTC examiner, then forward the Veteran's claims file to a VA examiner who has the requisite expertise to render the requested medical opinion.  A new examination should not be requested unless determined by the person rendering the opinion to be necessary.

The examiner should provide the following medical opinions:
a) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II?
b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension has been aggravated (permanently worsened) by his service-connected diabetes mellitus, type II?
c) Is it at least as likely as note (at least a 50 percent probability) that the Veteran's hypertension is directly related to his military service?   

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After completing all of the above requested development (including ensuring the adequacy of the examinations and opinions obtained), the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




